Citation Nr: 1423589	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-02 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for teeth problems with gum and periodontal disease, and if so, whether service connection is warranted. 


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from November 1966 to November 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In September 2013, the Veteran attended an informal Decision Review Officer (DRO) conference in lieu of formal DRO hearing.  In March 2014, the Veteran withdrew his request for a videoconference hearing before the Board.  Consequently, there remain no outstanding hearing requests.  


FINDINGS OF FACT

1.  A May 2009 rating decision determined there was no new and material evidence to reopen the previously denied claim of service connection for teeth problems with gum and periodontal disease; the Veteran did not appeal the decision and no relevant evidence was received within one year of the decision; the decision is final. 

2.  While some of the evidence received since the May 2009 rating decision was not previously submitted to agency decision makers, it is cumulative and redundant and, by itself or when considered with previous evidence of record, does not relate to an unestablished fact that is necessary to substantiate the claim for service connection for teeth problems with gum and periodontal disease.  


CONCLUSION OF LAW

New and material evidence has not been submitted, and the Veteran's claim of entitlement to service connection for teeth problems with gum and periodontal disease is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the Veteran's claims.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).

Further, the Court issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The RO provided the Veteran pre-adjudication notice by letter dated in December 2010.  

VA has obtained service treatment records and assisted the Veteran in obtaining post-service treatment records.  The Veteran has submitted lay statements on his behalf.  The Veteran was also afforded the opportunity to give testimony (before the Board and the RO) in support of his appeal.  The Veteran withdrew his request for hearing before the Board and opted for an informal conference in lieu of DRO hearing; the conference report has been obtained.  

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.


II. Analysis

The Board has reviewed all the evidence in the Veteran's virtual record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed Cir. 2001).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

Under current VA regulatory criteria, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if such is due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  In a precedent opinion, VA General Counsel held that dental treatment of teeth, even extractions, during service does not constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 15, 566 (1997).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purpose of receiving VA outpatient dental services and treatment, if certain criteria are met.  38 U.S.C.A. 
§ 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

The Board finds that the Veteran has not submitted new and material evidence sufficient to reopen his claim of service connection for teeth problems with gum and periodontal disease.  The claim was originally denied in October 2007 and January 2008 (new evidence was received and the matter was readjudicated) rating decisions.  The RO found that none of the conditions were shown in service.  The RO additionally found no evidence that the current dental conditions were related to the Veteran's service.  The Veteran appealed the decision and a statement of the case was issued in September 2008; the Veteran did not perfect his appeal of the decisions.  The decisions then became final because no new and material evidence was submitted within one year of the date on which notice of the decisions was issued.  See 38 C.F.R. § 20.1103 (2013); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

The Veteran attempted to reopen his claim in January 2009.  The RO determined that new and material evidence had not been submitted to reopen the claim in May 2009.  The RO informed the Veteran that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service-connected solely for the purposes of establishing eligibility for outpatient dental treatment.  The Veteran was further notified that compensation was not payable for these conditions.  The Veteran did not appeal the decision and it became final.  Id. 

The evidence at the time of the last final denial consisted of statements of the Veteran that his dental condition was the result of poor sanitary conditions on base, to include using non-potable water for brushing his teeth.  He indicated that his gums began to bleed in service, which has continued to the present day.  

Service treatment records were negative for dental trauma.  Separation examination simply showed that Veteran had restorable teeth #s 2, 3, 30, 29.  He also had some missing teeth, but there was no evidence that such missing teeth were due to loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis.  Private medical records dated between 1981 and 2004 contain evidence of routine dental treatment.  They also show developing periodontal disease.  A May 2004 letter indicated the Veteran had long standing periodontal disease.  VA outpatient treatment records show the Veteran informed treatment providers that he had problems with his teeth since service.

Since May 2009, new evidence has been added to the claims file (private treatment records showing dental surgery in 1982 and 1983, a statement from his sister indicating he had problems with bleeding gums as early as 1968 after his discharge, and a statement from his wife that he had dental problems since 1976 and the Veteran told her it was due to poor sanitary conditions in Vietnam); however, the evidence is not material to the Veteran's claim.  Notably, there still is no evidence of any current diagnosis of a disability attributable to dental trauma, or for any of the disabilities specified in 38 C.F.R. § 4.150.  

With respect to the Veteran's own statements, to the effect that he has teeth problems with gum and periodontal disease that is related to his military service, such evidence is cumulative and redundant of his earlier statements made prior to the May 2009 decision and accordingly is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Thus, on this record, new and material has not been submitted to reopen the previously denied claim of service connection for teeth problems with gum and periodontal disease.   See 38 C.F.R. § 3.156(a).  


ORDER

New and material evidence not having been submitted, the claim for service connection for teeth problems with gum and periodontal disease is not reopened.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


